DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/24/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim 1 is allowed as originally presented. Claims 2-5 are originally presented, all dependent on Claim 1. The following is an examiner’s statement of reasons for allowance: Claim 1 recites, in particular, “a conveying portion configured to convey a printing medium along a conveying path in a conveying direction; a printing portion configured to print objects on the printing medium conveyed along the conveying path in the conveying direction by the conveying portion; a cutting portion configured to cut the printing medium, the cutting portion being separated from the printing portion, the cutting portion being disposed downstream of the printing portion in the conveying direction; and a controller configured to perform: acquiring a first object including a first header part and a first body part; printing, using the printing portion, the first body part on a first portion of the printing medium; after completing the printing the first body part, conveying, using the conveying portion, the printing medium until an upstream end of while performing the conveying the printing medium, printing, using the printing portion, a specific header part on a second portion of the printing medium, the specific header part being the same as the first header part, the second portion being positioned upstream of the first portion in the conveying direction; after completing the printing the specific header part, acquiring a second object including a second header part and a second body part; determining whether the first header part and the second header part match each other; in response to determining that the first header part and the second header part do not match, printing, using the printing portion, the second header part on a third portion of the printing medium, the third portion being positioned upstream of the second portion in the conveying direction; and cutting, using the cutting portion, an upstream end of the second portion in the conveying direction; and in response to determining that the first header part and the second header part match each other, printing, using the printing portion, the second body part on the third portion of the printing medium without printing the second header part” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. In particular, while Yokoyama (U.S. 2013/0003097 A1), Makabe (U.S. 2012/0274953 A1) and Inoue et al. (U.S. 2018/0015749 A1) all teach certain elements of the claimed Invention, they do not, singly or in combination, teach or fairly suggest the limitation(s) cited hereinabove as the reason(s) for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853